Citation Nr: 0108819	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought.  The veteran 
filed timely appeals, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The issue involving entitlement to service connection for 
PTSD will be addressed in the REMAND portion of this 
decision.  In addition, in March 1999, the veteran submitted 
a claim for service connection for a back disorder.  It does 
not appear that any action has been taken on that claim thus 
far.  Accordingly, it is referred back to the RO for all 
appropriate action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence pertaining to the issues involving 
increased evaluations for the veteran's right hip and knee 
disabilities has been identified and obtained by the RO.  

2.  The veteran's internal derangement of the right knee is 
not objectively shown to involve ankylosis, lateral 
instability, recurrent subluxation, or limitation of motion, 
and is shown to involve mild degenerative arthritis and 
complaints of painful motion.  

3.  The veteran's right hip is not objectively shown to have 
symptomatology other than complaints of chronic pain.  The 
right hip is not shown to be ankylosed, and has a full range 
of motion.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for internal derangement of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The criteria for assignment of an evaluation in excess of 
10 percent for degenerative joint disease of the right hip 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5252 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that his service-connected 
internal derangement of the right knee and degenerative joint 
disease of the right hip have increased in severity.  He 
maintains that the severity of those disabilities warrants 
evaluations in excess of the currently assigned 10 percent 
disability ratings.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
those claims.  See generally Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In this case, the Board finds that all relevant facts 
pertaining to the issues involving claims for increased 
ratings has been properly developed, and that all relevant 
evidence necessary for equitable resolutions of those issues 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claims.  The Board also observes that the 
veteran declined the opportunity to present testimony at a 
personal hearing.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000; McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  


a.  Right Knee

Historically, service connection for internal derangement of 
the right knee was granted by a January 1987 rating decision.  
A noncompensable evaluation was assigned, effective from July 
2, 1986.  By a February 1994 rating decision, the veteran's 
assigned disability rating was increased to 10 percent, 
effective from August 18, 1993.  The increased 10 percent 
rating was based on objective medical evidence showing mild 
instability and pain on motion of the knee.  

In May 1997, the veteran filed a claim for an increased 
rating for his right knee disability.  He maintained that he 
experienced constant pain in his knee when walking, and that 
he believed that he had developed arthritis in the knee 
joint.  The veteran's claim was denied by a September 1997 
rating decision.  The veteran filed an additional claim for 
an increased rating in May 1998.  His claim was again denied 
by an August 1998 rating decision.  This appeal followed.  

The veteran underwent a VA rating examination in February 
1996.  The report of that examination shows that the veteran 
complained of experiencing constant right knee pain which was 
progressively increasing in severity.  On examination, the 
veteran was shown to have marked joint line tenderness, but 
no swelling or effusion was present.  Mild lateral collateral 
ligament laxity was found, but not medially.  The veteran had 
moderate crepitance with range of motion.  Range of motion 
was from 0 degrees of extension to 120 degrees of flexion.  
Prior X-rays conducted in March 1995 showed very mild 
degenerative changes.  The examiner concluded with a 
diagnosis of mild degenerative changes in the right knee with 
right hip pain.  

In August 1997, the veteran underwent an additional VA rating 
examination.  The report of that examination shows that the 
veteran continued to complain of chronic pain, and also 
indicated that he experienced grinding and popping when he 
walked.  On examination, the veteran was found to have slight 
edema in the right knee, but with no warmth or erythema.  No 
subluxation or instability was noted, but crepitus was 
present.  The examiner indicated that the veteran had full 
range of motion in his knees.  Pain was only indicated on 
motion of the knee.  The examiner concluded with a diagnosis 
of a history of right knee strain with surgery and mild 
degenerative arthritis per the report of the 1996 rating 
examination.  

The report of the latest VA rating examination conducted in 
July 1998 shows that the veteran complained of experiencing 
chronic knee pain of varying degrees of severity.  He 
indicated that he had undergone surgery of the right knee in 
1968.  The veteran complained of experiencing weakness, 
swelling, redness, locking, fatigability, and lack of 
endurance of the right knee.  He denied experiencing heat, 
stiffness, or giving way of the knee.  Further, the veteran 
indicated that he had not undergone surgery since 1968, and 
offered that he did not suffer from a restricted range of 
motion.  The examiner observed that prior X-rays of the right 
knee dated in March and August 1995 did not disclose any 
arthritis, and were otherwise within normal limits.  On 
examination, the veteran was shown to have a full range of 
motion with pain on flexion.  In addition, pain on palpation 
was present.  The veteran was shown to have crepitus 
bilaterally.  There was no ligamentous laxity, edema, 
effusion, instability, weakness, erythema, heat, or abnormal 
movement indicated.  Muscle strength was 5/5 bilaterally.  No 
x-rays were conducted.  The examiner concluded that there was 
"insufficient clinical evidence to present to warrant a 
diagnosis of residuals" of the right knee.  

Clinical treatment records dating from July 1993 through 
December 1999 show that the veteran was seen periodically for 
complaints of pain and tenderness in his right knee.  The 
records do not reflect that he had undergone additional 
surgery in his knee.  However, he was fitted with a knee 
sleeve at one point.  The Board observes that the reports of 
older X-rays conducted pursuant to a March 1995 VA rating 
examination show that the veteran had what was characterized 
as mild degenerative changes in his knee.  In August 1995, 
the veteran was diagnosed with what was characterized as 
"severe" degenerative changes in the right knee.  However, 
such diagnosis does not appear to have been based on the 
results of any X-ray examination.  

The severity of the veteran's right knee disability was 
initially determined by application of the criteria set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000) at the 
time service connection was granted.  However, his right knee 
disability is now rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).  Under Diagnostic Code 5257, a 10 percent 
rating is assigned for recurrent subluxation or lateral 
instability when the disability is slight.  A 20 percent 
evaluation is assigned when the disability is moderate, and a 
30 percent evaluation, the highest rating available under 
Diagnostic Code 5257, is contemplated where the disability is 
severe.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 (recurrent 
subluxation or lateral instability) is not predicated on loss 
of motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

A noncompensable rating based on limitation of motion of the 
knee is assigned if flexion of the leg is limited to 60 
degrees or where extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees, and a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees and limitation of flexion to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  

In order for a 30 percent rating to be assigned, the 
disability should produce, or more nearly approximate, 
favorable ankylosis of the knee (at full extension or slight 
flexion between zero and 10 degrees); severe knee impairment 
with recurrent subluxation or lateral instability; limitation 
of flexion of the leg to 15 degrees; limitation of extension 
of the leg to 20 degrees; or impairment of the tibia and 
fibula with malunion with marked knee disability.  See 
38 C.F.R. Part 4 §§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, 5262 (2000).  

The Board observes that the RO initially assigned the 10 
percent evaluation for the veteran's right knee disability 
under Diagnostic Code 5257.  As noted the decision to assign 
a 10 percent evaluation was based on medical evidence showing 
mild instability and painful motion.  Subsequently, however, 
the veteran's right knee disability was rated under 
Diagnostic Code 5260, in order to more accurately reflect the 
nature of the disability.  The veteran's right knee was not 
shown to involve any recurrent subluxation or lateral 
instability, and it was thus determined that the disability 
would more accurately be characterized as limitation of 
flexion under Diagnostic Code 5260.  Diagnostic Code 5257 did 
not provide the proper rating criteria which addressed the 
veteran's actual symptomatology.  

In that regard, the Board observes that the veteran has only 
been shown to have a very slight loss of range of flexion of 
the right knee resulting from his mild degenerative 
arthritis.  In February 1996, for example, the veteran was 
found to have full extension of 0 degrees and 120 degrees of 
flexion.  As set forth at 38 C.F.R. § 4.71, Plate II (2000), 
full range of motion of the knee is 140 degrees.  The veteran 
has only been shown to have a 20 degree loss of range of 
flexion.  Diagnostic Code 5260 does not contemplate 
assignment of a compensable evaluation for such loss of 
flexion.  Moreover, the Board observes that subsequent VA 
rating examinations characterized the veteran's range of 
motion on flexion as "full."  Therefore, the Board 
concludes that absent any showing of recurrent subluxation or 
lateral instability, or limitation of motion in the right 
knee, the veteran's objective symptomatology does not warrant 
assignment of a compensable evaluation under any applicable 
diagnostic code.  

However, the veteran has consistently been objectively shown 
to manifest pain on motion and tenderness, and on that basis, 
under Diagnostic Code 5260, the Board finds that assignment 
of a 10 percent evaluation is appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Even so, given the lack of any 
additional symptomatology other than pain, the Board finds 
that a higher rating is not warranted here.  

Finally, the Board notes that the veteran has been diagnosed 
with mild degenerative arthritis in his right knee.  
Degenerative arthritis of the knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Under that diagnostic 
code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application for each such major 
joint or group of joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is to be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  Assignment of a 20 
percent evaluation is contemplated where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

The VA General Counsel has held that a separate evaluation is 
to be assigned under Diagnostic Codes 5003 and 5010 for 
arthritis in cases in which the veteran is shown to have 
instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant 
technically has full range of motion, but where the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 4.59 (2000) 
would still be available.  

The veteran was initially rated under Diagnostic Code 5257, 
and is currently rated under Diagnostic Code 5260.  He has 
been diagnosed with mild degenerative arthritis in his right 
knee, which essentially constitutes the primary aspect of his 
disability, and he has been found to experience slight 
limitation of motion in the right knee on flexion.  In that 
regard, the Board observes that in March 1995 and in August 
1995, the veteran was found to have mild degenerative changes 
in his right knee.  Further, the August 1997 VA rating 
examination makes reference to the results of a prior X-ray 
examination report of August 1996 showing mild degenerative 
changes in the right knee.  The Board recognizes that the 
report of the most recent VA rating examination of July 1998 
contains the examiner's observation that X-rays of March and 
August 1995 were negative for arthritis.  However, it is 
unclear as to which X-ray reports the examiner referred, 
because those X-ray reports dated in March and August 1995 
clearly state that the veteran had mild degenerative changes 
in his right knee.  Therefore, the Board concludes that the 
veteran has degenerative arthritis in his right knee.  

Given his objectively manifested painful motion, the veteran 
has been assigned a 10 percent evaluation under Diagnostic 
Code 5260.  If he were still rated under Diagnostic Code 
5257, it would be appropriate to consider whether a separate 
10 percent evaluation would be appropriate pursuant to the VA 
General Counsel opinions discussed above.  However, there is 
no provision for assignment of a separate 10 percent 
evaluation for degenerative arthritis when the disability is 
rated under either Diagnostic Code 5260 or 5261.  In this 
case, the veteran's right knee disability is manifested by 
slight limitation of motion due to pain caused by his 
diagnosed mild degenerative arthritis.  Given the actual 
extent of the veteran's functional impairment in his right 
knee, such disability is properly evaluated as 10 percent 
disabling.  As degenerative arthritis is a major component of 
that disability, as encompassed by the 10 percent rating, the 
veteran would not be entitled to assignment of a separate 10 
percent evaluation under Diagnostic Code 5003.  Such would 
constitute pyramiding as explained at 38 C.F.R. § 4.14 
(2000), and would, hence, not be allowed.  The veteran would 
not be entitled to a higher evaluation even if his disability 
were rated under Diagnostic Code 5003, because given his 
symptomatology, a 10 percent rating would be the only 
evaluation available.  Therefore, the veteran's appeal with 
respect to entitlement to an increased rating for his right 
knee is denied.  

b.  Degenerative Joint Disease of the Right Hip

Historically, service connection for degenerative joint 
disease of the right hip was granted by a July 1996 rating 
decision.  The RO determined that the degenerative joint 
disease of the right hip had been incurred secondary to the 
service-connected right knee disability, and assigned a 10 
percent evaluation, effective from January 11, 1995.  In May 
1998, the veteran filed a claim for an increased rating for 
his right hip disability, contending, in substance, that the 
service-connected disability had increased in severity.  His 
claim was denied by an August 1998 rating decision, and this 
appeal followed.  

Contemporaneous VA clinical treatment records dating from 
April 1996 through December 1999 show that the veteran was 
seen for a variety of physical and other complaints during 
that period.  However, while showing that the veteran was 
seen for right knee pain and swelling, those records fail to 
show that he was seen for complaints involving his right hip.  
The treatment records also do not reflect any sort of 
treatment for a right hip disorder.  

The Board observes that the veteran underwent a VA rating 
examination in August 1995.  The report of that examination 
shows that he complained of severe, chronic pain in his right 
hip.  No abnormalities were noted on examination, and the 
veteran's actual range of motion was not discussed, although 
it was noted that he experienced chronic pain.  X-ray 
examination did not disclose any abnormalities, and the X-ray 
examiner concluded with an impression of normal X-rays.  The 
examiner concluded with a diagnosis of degenerative joint 
disease of the right hip.  However, it is unclear as to what 
clinical evidence such diagnosis was based upon, given 
essentially normal clinical findings, and only subjective 
complaints of pain.  

The report of a February 1996 rating examination, upon which 
the decision to grant service connection for a right hip 
disability was based, showed that the veteran had flexion to 
90 degrees, abduction to 30 degrees, and extension of 20 
degrees.  The veteran was noted to have "normal" strength 
in his right hip, and no tenderness to palpation.  The 
examiner referred to prior X-rays conducted in August 1995 
which were normal.  He concluded with a diagnosis of mild 
degenerative joint disease of the right knee with right hip 
pain.  No other clinical diagnosis pertaining to the right 
hip was offered, although the examiner did opine that the 
veteran's gait mechanics resulting from his right knee 
disability could aggravate the onset of degenerative 
arthritis in the hip.  He did not state that the veteran 
actually had degenerative arthritis in his hip.  

The veteran underwent a VA rating examination in July 1998.  
The report of that examination shows that the veteran 
complained of experiencing an intermittent aching pain in his 
right hip.  He denied experiencing weakness, swelling, 
redness, giving way, locking, or fatigability in his right 
hip.  He denied undergoing any treatment or surgery for his 
right hip problems.  At that time, the veteran indicated that 
he had not missed any time from work resulting from his right 
knee or hip pain.  On examination, no abnormalities were 
indicated.  The veteran's gait was normal, muscle strength in 
the lower extremities was 5/5 bilaterally, range of motion 
with the hips was characterized as "full" without any pain.  
The examiner concluded by stating that prior X-rays were 
normal, and that there was insufficient clinical evidence to 
show that the veteran suffered from an acute or chronic 
disorder involving his hip, or residuals thereof.  

The veteran's right hip disability is evaluated under 
Diagnostic Code 5003-5252 at 10 percent.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2000).  The hyphenated diagnostic code in this case 
indicates that degenerative joint disease under Diagnostic 
Code 5003 is the service-connected disorder, and limitation 
of flexion of the thigh under Diagnostic Code 5252 is a 
residual condition.

As discussed above, degenerative joint disease or 
degenerative arthritis is evaluated under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted 
above, none of the recent x-rays of the right hip demonstrate 
degenerative joint disease of the right hip.  For instance, 
the report of the August 1995 rating examination, in which 
the examiner, a physician's assistant, offered a diagnosis of 
degenerative joint disease of the right hip, also contains X-
ray findings showing a completely normal right hip.  None of 
the other evidence submitted shows that the veteran suffers 
from degenerative arthritis of the right hip.  As noted 
above, degenerative arthritis established by x-ray findings 
is to be rated on limitation of motion of the specific joint 
involved. 

In any event, the veteran's right hip disability has been 
rated under the provisions set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  Under that rating criteria, a 
10 percent evaluation is warranted for limitation of flexion 
of the thigh to 40 degrees.  A 20 percent evaluation is 
contemplated for limitation of flexion to 30 degrees.  Where 
flexion is limited to 20 degrees, a 30 percent evaluation is 
contemplated, and a 40 percent evaluation, the highest rating 
available under Diagnostic Code 5252, is warranted where 
flexion is limited to 10 degrees.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of an evaluation in excess of 10 percent, under any 
applicable diagnostic code.  As noted, aside from subjective 
complaints of pain, the veteran is not objectively shown to 
manifest any symptomatology with respect to his service-
connected right hip disability.  The most recent VA rating 
examination includes the examiner's finding that the veteran 
had a full range of motion in his right hip without pain.  
Previously, the veteran was shown to have 90 degrees of 
flexion.  Under 38 C.F.R. § 4.71, Plate II, 120 degrees of 
flexion in the hip is considered "normal."  Even if the 
veteran were currently shown to have a 30 degree loss of 
flexion, under Diagnostic Code 5252, he would not be entitled 
to a compensable evaluation, as flexion in the hip would not 
be shown to be limited to 45 degrees.  

Accordingly, the Board finds that taking the effects of 
functional impairment due to painful motion into 
consideration, the currently assigned 10 percent evaluation 
is appropriate.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
The objective medical evidence does not, however, disclose 
the presence of a disability to the degree of severity as 
reported by the veteran, and does not disclose any current 
symptomatology warranting an evaluation in excess of 10 
percent for the veteran's right hip disability.  Therefore, 
the veteran's appeal with respect to this issue is denied.  

Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) (2000), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
veteran's right knee and right hip disabilities have caused 
marked interference with employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran experiences 
chronic pain in his right knee and hip.  However, he has not 
been shown to experience such a degree of physical impairment 
resulting from these disabilities as to markedly impact his 
employment.  The Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's right knee and hip disabilities on 
a schedular basis.  However, his objectively manifested 
symptomatology has not been found to be of such severity as 
to warrant assignment of evaluations in excess of those 
presently assigned on a schedular basis.  Likewise, referral 
for consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right hip is denied.  


REMAND

In November 1998, the veteran submitted a claim for service 
connection for PTSD.  His claim was denied as not well 
grounded by a June 1999 rating decision.  The veteran filed a 
timely notice of disagreement in September 1999, and a 
statement of the case, dated in October 1999, addressing the 
issue of entitlement to service connection for PTSD, was 
provided.  The veteran did not include entitlement to service 
connection for PTSD among the issues for increased ratings 
listed on his substantive appeal (VA Form-9) of October 1999.  
However, in January 2000, he submitted a statement in which 
he expressed his desire to pursue his claim for service 
connection for PTSD.  A subsequent rating decision of 
February 2000 denied the veteran's claim.  

The Board regards the veteran's January 2000 statement as a 
timely appeal with respect to the initial June 1999 denial of 
his claim for service connection.  As noted, he had 
previously filed a timely notice of disagreement, and a 
statement of the case was subsequently issued.  Moreover, the 
veteran's January 2000 statement was received well within one 
year of the date of issuance of the June 1999 rating decision 
denying service connection for PTSD.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).  

In this case, the veteran's discharge certificate, Form DD-
214, does not appear to be of record, and his service 
personnel records have not been obtained.  A service medical 
record dated in May 1968 shows that the veteran was 
participating on a combat patrol and sustained what was 
characterized as a superficial fragment wound to the right 
hip due to enemy mortar fire.  The record does not disclose 
that the veteran was afforded a VA examination regarding his 
claim for service connection for PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President, 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Veterans claims in Morton v. West, 
12 Vet. App. 477 (1999); withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment of the Veteran's Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain copies of the 
veteran's service personnel records, to 
include a copy of his discharge 
certificate, Form DD-214.  If such 
documents are not available, the RO 
should so indicate.  The RO should then 
contact the veteran, and request that he 
identify any and all health care 
providers who have rendered treatment for 
his claimed PTSD.  After obtaining any 
necessary authorization, all identified 
treatment records, not currently of 
record, should be obtained and associated 
with the claims file.  If no additional 
records are identified or are otherwise 
unavailable, the RO should so indicate.  

2.  Upon receipt of the requested service 
personal records or other relevant 
records relating to the veteran's PTSD 
claim, the RO should formally determine 
whether the veteran engaged in combat 
with the enemy.  If the RO determines 
that the veteran did not engage in combat 
with the enemy, the RO should prepare a 
report detailing the nature of any 
claimed stressor(s) which it has 
determined is verified by the record.

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine the nature and 
etiology of any psychiatric disorders 
found to be present.  The RO should 
provide to the examiner the above report 
regarding combat/verified stressors in 
this case.  The examiner is requested to 
review the veteran's claims file, and 
following completion of a thorough 
clinical examination, offer an opinion as 
to whether he currently has PTSD, and if 
any diagnosed PTSD is the result of his 
active service.  All necessary studies 
and/or tests should be conducted.  The 
veteran's claims file, including all 
newly associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  If 
the veteran is not found to have PTSD, 
the examiner should so indicate.  Any 
medical opinion offered should be 
reconciled with all other relevant 
medical opinions of record.  Further, a 
complete rationale for all opinions 
expressed must be included in the 
typewritten examination report.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
PTSD on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



